Citation Nr: 1317801	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-07 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Meniere's syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Winston -Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  In light of this holding, and the fact that the Veteran has been diagnosed with hearing loss, tinnitus, and Meniere's syndrome, the issue on the title page has been recharacterized, as listed above. 

The claim was previously before the Board in February 2011, but was remanded for further development.  The Appeals Management Center (AMC) issued rating decisions in April 2012 and July 2012, which granted service connection for the issues of bilateral hearing loss and tinnitus.  These issues were previously on appeal, but are now considered resolved due to a full grant of the benefits on appeal and no longer before the Board.  The requested development with the Veteran's claim for Meniere's syndrome having been completed, that claim is once again before the Board.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to provide the Veteran with a new VA examination.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 31 (2007).  

A review of the Veteran's private treatment records reveal that he was seen for complaints of ear fullness, hearing loss, dizziness, and tinnitus.  The Veteran was diagnosed with Meniere's syndrome by a Dr. J. C., a licensed otolaryngologist, in March 2002.  Although, the doctor noted the Veteran's history of naval service, no etiological discussion was provided for the diagnosis.  The Veteran was also seen by a Dr. E. K., a licensed otolaryngologist, who diagnosed probable Meniere's syndrome in August and September 2002.

The Veteran was provided with a VA audiological examination in March 2011.  At that examination, the audiologist deferred the issue of the Veteran's Meniere's syndrome to have it evaluated by a specialist or ear, nose, and throat doctor (ENT).  The Veteran was administered a VA ear examination by a nurse practitioner in June 2012.  The nurse practitioner noted the 2002 diagnosis of probable Meniere's syndrome from Dr. E. K., but did not discuss the diagnosis by Dr. J. C.  The nurse practitioner reviewed the Veteran's claims file and opined that the Veteran's does not have current symptoms suggestive of Meniere's syndrome, as the Veteran last had an episode of vertigo in 2005 and there are no reports of fluctuating hearing loss.  Further, the nurse practitioner stated that it is not likely that the Veteran's history of vertigo, with onset over thirty years after service, is related to the Veteran's submarine service or training.  In support, it was provided that the Veteran would have had an onset much earlier had such training caused any damage.

The Board finds that June 2012 VA examination is inadequate for rating purposes, as there was insufficient discussion of the Veteran's prior diagnoses of Meniere's syndrome by licensed otolaryngologists and the examiner was not a licensed doctor specializing in ENT.  A VA examination should be conducted by a licensed otolaryngologist in order to fully and fairly assess the merits of the Veteran's claim. Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The Veteran should be afforded (an) appropriate examination by an otolaryngologist in order to determine whether he has Meniere's syndrome, and if so, the etiology of the disability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current Meniere's syndrome had its onset in service, or is otherwise the result of a disease or injury in service (including noise exposure and/or submarine training).  The examiner should provide a rationale for all opinions. 

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


